Citation Nr: 1111454	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder wound or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 until March 1946 and from February 1948 until January 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Thereafter, the Veteran perfected an appeal to the Board.  The Board initially found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for a right shoulder disability but remanded for additional development in an August 2009 decision.  After completion of this development, the Board denied service connection for a right shoulder wound or injury in an April 2010 decision.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Joint Motion for Remand, the parties (the Veteran and VA Secretary) requested that the Board's April 2010 decision be vacated and the case be remanded.  An Order granting the Joint Motion for Remand was issued by the Court later that same month.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim of entitlement to service connection for a right shoulder wound or injury must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

VA received a "Request for Information Needed to Reconstruct Medical Data" (Form 7284) from the Veteran in September 1984.  He indicated therein that he was treated at Fort Meade dispensary in Baltimore, Maryland, in 1955 and 1956 for injuries to his shoulder, neck, and head sustained in a 1955 car accident.  The parties noted in their December 2010 Joint Motion for Remand that it is not clear from the record what efforts have been made to obtain records concerning the Veteran from Fort Meade.  Primarily citing 38 U.S.C.A. § 5103A(c)(1), the parties then agreed that reasonable efforts to acquire such records should be undertaken.

The Veteran was afforded a VA joints examination in November 2009, after which a negative etiology opinion was rendered.  In the examination report, the examiner indicated that he had reviewed the Veteran's claims file and medical records.  He also indicated that there was no history of hospitalization or surgery and no history of trauma to the joints.  However, the parties noted in their December 2010 Joint Motion for Remand that the Veteran described being taken to the hospital at Fort Clayton, Canal Zone, Panama, after injuring his shoulder, neck, and hips on one occasion and after injuring his shoulder, neck, stomach, and legs on another occasion, for which he underwent surgery, in his September 1984 "Resume of My Accident in the Army."  They also noted that the Veteran's ex-wife and step-son in March 1982 lay statements described how the Veteran was admitted or observed and had an operation at this hospital as the result of an accident or accidents.  Citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Allday v. Brown, 7 Vet. App. 517 (1995), and Green v. Derwinski, 1 Vet. App. 121 (1991), the parties agreed that the Board should determine whether its reliance on the November 2009 VA joints examination enables it to issue a fully informed decision on the Veteran's claim.

As noted in the introduction, the parties Joint Motion was granted by the Court in a December 2010 Order.  The Board has no discretion and must comply with this Order.  Such compliance extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion for Remand.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Reasonable efforts to obtain any treatment records that exist regarding the Veteran from Fort Meade dated in 1955 and 1956 therefore must be made.  In accordance with the language of the Joint Motion for Remand, the Board also seeks an addendum to the November 2009 VA joints examination report, if possible from the examiner who conducted the examination, or if unavailable by another appropriate examiner.  The examiner shall acknowledge the above mentioned evidence of hospitalization, surgery, and trauma to the joints and specifying what impact, if any, this acknowledgement has on the findings made and the opinion rendered in that November 2009 VA examination report.  If the examiner feels another examination is required to create this addendum, another VA joints examination, to be accompanied by an etiology opinion, shall be scheduled.  Because these actions must be completed by the RO/AMC, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Undertake reasonable efforts pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 to obtain and associate with the claims file any treatment records that exist regarding the Veteran from Fort Meade dated in 1955 and 1956.  This may include, if necessary, requesting that all appropriate sources search sick call and sick/morning reports.  All action taken and all responses received must be documented in the claims file.

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange, if possible, for the examiner who conducted the November 2009 VA joints examination report to prepare an addendum to this examination.  If the original examimer is unavailable, provide for another appropriate examiner to undertake such review and addendum preparation.  The entire claims file shall be provided to and reviewed by the examiner.  Such review, to include acknowledging the above mentioned evidence of hospitalization, surgery, and trauma to the joints as well as any other such evidence and any evidence obtained since the November 2009 VA joints examination was conducted, shall be noted in the addendum.  The impact, if any, this review has on the findings made and the opinion rendered at the November 2009 VA joints examination report then shall be determined.  A thorough rationale shall be provided for such determination as well as for any other conclusions reached.

If the examiner determines that another examination is required to complete the above, arrange for the Veteran to undergo another VA joints examination after which an etiology opinion can be rendered.

4.  Then readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



